Citation Nr: 1524803	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  12-23 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a right bicep scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to November 1996, and from January 2002 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claim. 

The Veteran asserts that he injured his right arm during active military service, and that the injury resulted in a residual scar of the right bicep.  He asserts that the injury occurred in approximately August 2002, during his tour of duty at Gancie Airfield base in Kyrgyzstan.  See January 2012 Notice of Disagreement (NOD); July 2011 Unsigned Statement.

In support of his claim, the Veteran submitted a black and white photo of a right bicep with a scar and an unsigned statement detailing an in-service event where he reportedly sustained injury of the right arm.  See July 2011 Unsigned Statement.

In a September 2011 rating decision, the RO denied the Veteran's claim of service connection for a scar of the right bicep, finding neither the Veteran's service treatment records (STRs) nor his May 14, 2003 separation examination show complaints of, treatment of, or diagnosis of a right bicep scar.

The Board notes that the referenced May 2003 separation examination is not associated with the claims file.  This raises the possibility of outstanding STRs.  A review of the claims folder reveals that the RO initially requested the Veteran's STRs in April 2008 for the period of January 9, 2002 to July 15, 2003.  The only records received consisted of STRs dated from August 1992 to November 1996.  The evidence of record does not include STRs from the Veteran's second period of service from January 2002 to July 2003.  These records must be obtained.  

In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Thus, on remand, additional efforts should be undertaken to attempt to obtain the Veteran's STRs.

Additionally, the evidence of record does not include a medical opinion to determine the nature and etiology of the Veteran's claimed right bicep scar.  Accordingly, on remand, the AOJ should arrange for the Veteran to undergo an appropriate VA examination.  The examiner should review the claims file and provide a medical opinion regarding the nature and etiology of the Veteran's right bicep scar.  In particular, the medical opinion should address whether any association exists between any scar of the right bicep and the Veteran's active military duty.

Finally, as this matter is being remanded for the reasons set forth above, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), or other records repository as appropriate, and request any medical records associated with the Veteran's active duty service and associate them with the claims file.  This must, at a minimum, include a request for the Veteran's separation examination reports.

2.  The AOJ should also undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the Veteran's appeal.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature, extent, and etiology of any right bicep scar.  The claims file, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.  With respect to any scar of the right bicep identified, the examiner should provide an opinion as to whether it is at least as likely as not, (i.e., 50 percent probability or greater), that the scarring had its onset during active service or is otherwise related to any in-service disease, injury, or event.

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on an issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a definite opinion. 

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

